DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 20 January 2021 as a response to the Final Office Action issued 20 November 2020.  Claim 1 is cancelled.  Claims 10 and 19 are amended and have been carefully considered.  Claims 2-21 are pending and considered below.

Double Patenting
Applicant’s filing of a Terminal Disclaimer referencing previously issued patent 10,311,464, from which the present application is a continuing application, is sufficient to overcome the previously made rejection on the basis of nonstatutory double patenting.  The rejection of pending claims 2-21 on the basis of nonstatutory double patenting has been withdrawn. 

Reasons for Allowance
Claims 2-21 are allowed.
The following is the Examiner's statement of reasons for allowance:
The closest art of record, Vos et al. (20140108130) discloses a method and system of calculating audience metrics for online campaigns delivering impressions to mobile devices comprising the steps of:
an impression collector to request demographic information from a database proprietor, the demographic information corresponding to first requests from mobile devices indicative of media impressions; 
a demographics determiner to determine a number of the media impressions that occurred on the mobile devices and that are attributable to a first demographic group, the number of the media impressions based on attributions of the media impressions to the first demographic group indicated in the demographic information by the database proprietor; 
a precision determiner to determine whether a first audience size of a first audience that corresponds to the first demographic group satisfies a threshold, the first audience including panelists in an audience measurement panel maintained by an audience measurement entity; and 

However, Vos does not teach at least:
a market segment calculator to, when a second audience size of a second audience satisfies the threshold, conserve at least one of computing resources or network resources by calculating a portion of the media impressions attributable to a market segment and to a second demographic group based on a portion of the second audience that belongs to the market segment without using computer processing resources to continuously communicate with non- panel online users to request survey responses about personal information related to the market segment.

Moreover, the missing claimed elements from Vos are not found in a reasonable number of references. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Vos because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for a market segment calculator to, when a second audience size of a second audience satisfies the threshold, conserve at least one of computing resources or network resources by calculating a portion of the media impressions attributable to a market segment and to a second demographic group based on a portion of the second audience that belongs to the market segment without using computer processing resources to continuously communicate with non- panel online users to request survey responses about personal information related to the market segment.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682